Opinion by
Mu. Justice Potter,
The substantial question raised by this appeal is as to the right of the wife to bring suit upon a promissory note against her husband during coverture. This question was distinctly answered in the negative in Small v. Small, 129 Pa. 366. And the ruling was followed in Kennedy v. Knight, 174 Pa. 408, where it was said in an opinion approved by this court, that on the authority of Small v. Small, supra, the principle that a married woman cannot bring suit against her husband while they are living to*76gether, is to be regarded as firmly established. It was also held in the same case that the statute of limitations does not run against the claim of the wife during coverture. In the Act of June 8, 1893, P. L. 344, sec. 3, it is expressly provided, that a married woman may not sue her husband, except “in proceedings for divorce, or in a proceeding to protect or recover her separate property whensoever he may have deserted or separated himself from her without sufficient cause, or may have neglected or refused to support her.” As the present case falls within none of these exceptions the trial judge was entirely right in excluding the period of the'wife’s coverture, in ascertaining the time at which the presumption of payment upon the note in question arose. The assignment of error is overruled, and the judgment is affirmed.